April 4, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      DREAMA PENNINGTON, Appellant

NO. 14-13-00194-CV                          V.

    DOW CORNING CORPORATION, CHRIS ROBINSON MD, JAMES R.
  CULLINGTON MD, FRANCIS BURTON MD, SIMON FREDERICKS MD,
TOLBERT WILKINSON MD, 21 INTERNATIONAL HOLDINGS FKA KNOLL
  INTERNATIONAL, MILTON ROWLEY MD, WESLEY WASHBURN MD,
 PRESTON CHANDLER MD, WILSHIRE FOAM PRODUCTS INC., ERNEST
  CRONIN MD, JAMES PETERSON MD, FRANK J. GEROW MD, BAXTER
 HEALTHCARE CORPORATION, GENERAL ELECTRIC COMPANY, DOW
                 CHEMICAL COMPANY, Appellees
                ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on January 29, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Dreama Pennington.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.